DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-9 and 15-20 in the reply filed on May 05, 2020 is acknowledged.
Accordingly, claims 1-9, 15-20 and 26-30 are pending in this application. Claim 1 is previously presented; claims 2-9, and 15-20 are original; claims 26-30 are new; claims 10-14 and 21-25 are canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020, 07/15/2020, and 02/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature must be shown or the feature(s) canceled from the claims:
A. the memory sense component
B. each memory cell of the MMU further accumulates the analog value in the analog medium with a previous analog value.
No new matter should be entered.

Specification
The specification is objected to under 37 C.F.R. 1.74, which requires the detailed description to refer to the different parts of the figures by use of reference letters or reference numerals. Implicit in this rule is that the detailed description correctly reference the figures. In this application the figures and detailed description are inconsistent as explained below.
a. In page 29 lines 3 and 5, the specification refers to reference number 508 as DMA logic. However, reference 508 in Fig. 5A is labelled as control logic. Further, several references to 508 starting in page 26 line 31 to page 28 refer to reference 508 as control logic.
Claim Objections
Claims 27-30 are objected to for improper dependency because claims 27-30 depends on a canceled claim, and therefore, do not refer to a claim previously set forth. For purposes of examination, 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A. memory sense component in claims 1, and 26.

A. memory sense component (claims 1 and 26): See page 3 lines 14-15 and lines 20-22; “the memory sense component is configured to read the analog value of a first memory cell as a first digital value”; “the memory sense component to convert the analog value of the first memory cell into a second digital value in accordance with the matrix transformation opcode and the matrix transformation operand”. The specification describes the memory sense component by what it does but has provided no description on what it is. A search of IEEE and Google Scholar database for a “memory sense component” did not return any result. Therefore, the term memory sense component does not have an acceptable meaning in the art.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 1 recites the limitation “logic configured to, when operated” in line 6. Claim 26 recites the limitation “control logic configured to, when operated:” in line 6. Claim 28 recites the limitation “wherein the control logic is further configured to, when operated, configure respective impedance values for the plurality of memory elements”. The recited limitations after the “when operated” phrase are contingent limitations and are only required when the logic/control logic is operated. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See 112(f) and 112(b) analysis.
Claim 8 recites “wherein each memory cell of the MMU further accumulates the analog value in the analog medium with a previous analog value”. This limitation lack written description support 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the memory sense component is configured to read the analog value of a first memory cell as a first digital value”, “the memory sense component to convert the analog value of the first memory cell into a second digital value in accordance with the matrix transformation opcode and the matrix transformation operand”. Claims 26 recites the limitations “a memory sense component configured to read the analog values”, and “the memory sense component to convert a first analog value associated with a memory element of the MMU into a first digital value based at least on the received one or more instructions”. These limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 14-19 of copending Application No. 16689981 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims in the reference application would anticipate the respective claims in the present application. See claim mapping below. With the exception of the limitation “discrete cosine transform (DCT) matrix transformation opcode”, the claims are not patentably distinct. Furthermore a “discrete cosine transform (DCT) transformation opcode” is a species of a “matrix transformation opcode” claimed in the present application. For these reasons, respective claims 1-8 and 14-19 of the reference application would anticipate claims 1-8 and 15-20 of the present application.
16403245
16689981
1. A non-transitory computer readable medium, comprising:
1. A non-transitory computer readable medium, comprising: 
an array of memory cells, where each memory cell of the array of memory cells is configured to store a digital value as an analog value in an analog medium;
an array of memory cells, where each memory cell of the array of memory cells is configured to store a digital value as an analog value in an analog medium; 
a memory sense component, where the memory sense component is configured to read the analog value of a first memory cell as a first digital value; and
a memory sense component, where the memory sense component is configured to read the analog value of a first memory cell as a first digital value; 
logic configured to, when operated:
logic configured to: 
receive a matrix transformation opcode;
receive a discrete cosine transform (DCT) matrix transformation opcode; 

operate the array of memory cells as a matrix multiplication unit (MMU) based on the DCT matrix transformation opcode; 
wherein each memory cell of the MMU modifies the analog value in the analog medium in accordance with the matrix transformation opcode and a matrix transformation operand;
wherein each memory cell of the MMU modifies the analog value in the analog medium in accordance with the DCT matrix transformation opcode and a matrix transformation operand; 
configure the memory sense component to convert the analog value of the first memory cell into a second digital value in accordance with the matrix transformation opcode and the matrix transformation operand; and 
configure the memory sense component to convert the analog value of the first memory cell into a second digital value in accordance with the DCT matrix transformation opcode and the matrix transformation operand; and 
responsive to reading the matrix transformation operand into the MMU, write a matrix transformation result based on the second digital value.  
responsive to reading the matrix transformation operand into the MMU, write a matrix transformation result based on the second digital value.  
2. The non-transitory computer readable medium of Claim 1, wherein the matrix transformation opcode indicates a size of the MMU.  
2. The non-transitory computer readable medium of Claim 1, wherein the DCT matrix transformation opcode indicates a size of the MMU.  
3. The non-transitory computer readable medium of Claim 2, wherein the matrix transformation opcode corresponds to a frequency domain transform operation.  
3. The non-transitory computer readable medium of Claim 2, wherein the DCT matrix transformation opcode corresponds to a frequency domain transform operation.  
4. The non-transitory computer readable medium of Claim 3, wherein the frequency domain transform operation spans at least one other MMU.  
4. The non-transitory computer readable medium of Claim 3, wherein the frequency domain transform operation spans at least one other MMU.  
5. The non-transitory computer readable medium of Claim 1, wherein the matrix transformation opcode identifies one or more analog values corresponding to one or more memory cells.  
5. The non-transitory computer readable medium of Claim 1, wherein the DCT matrix transformation opcode identifies one or more analog values corresponding to one or more memory cells.  
6. The non-transitory computer readable medium of Claim 5, wherein the one or more analog values corresponding to the one or more memory cells are stored within a look-up-table (LUT) data structure.  
6. The non-transitory computer readable medium of Claim 5, wherein the one or more analog values corresponding to the one or more memory cells are stored within a look-up- table (LUT) data structure.  
7. The non-transitory computer readable medium of Claim 1, wherein each memory cell of the MMU comprises resistive random access memory (ReRAM) cells; and 
7. The non-transitory computer readable medium of Claim 1, wherein each memory cell of the MMU comprises resistive random access memory (ReRAM) cells; and 
wherein the each memory cell of the MMU multiplies the analog value in the analog medium in accordance with the matrix transformation opcode and the matrix transformation operand.  
wherein the each memory cell of the MMU multiplies the analog value in the analog medium in accordance with the DCT matrix transformation opcode and the matrix transformation operand.  

8. The non-transitory computer readable medium of Claim 7, wherein each memory cell of the MMU further accumulates the analog value in the analog medium with a previous analog value.  
9. The non-transitory computer readable medium of Claim 1, wherein the first digital value is characterized by a first radix of two (2); and wherein the second digital value is characterized by a second radix greater than two (2).
9. The non-transitory computer readable medium of Claim 1, wherein the first digital value is characterized by a first radix of two (2); and wherein the second digital value is characterized by a second radix greater than two (2).  
15. A method to perform matrix transformation operations, comprising: 
14. A method to perform matrix transformation operations for video processing, comprising: 
receiving a matrix transformation opcode; 
receiving a matrix transformation opcode, the matrix transformation opcode including instructions to perform a discrete cosine transform (DCT) operation; 
configuring an array of memory cells of a memory into a matrix structure, based on the matrix transformation opcode; 
configuring an array of memory cells of a memory into a matrix structure, based on the matrix transformation opcode; 
configuring a memory sense component based on the matrix transformation opcode; and 
configuring a memory sense component based on the matrix transformation opcode; and 
responsive to reading a matrix transformation operand into the matrix structure, writing a matrix transformation result from the memory sense component.  
responsive to reading a matrix transformation operand into the matrix structure, writing a matrix transformation result from the memory sense component.  
16. The method of Claim 15, wherein the configuring the array of memory cells comprises connecting a plurality of word lines and a plurality of bit lines corresponding to a row dimension and a column dimension associated with the matrix structure.  
15. The method of Claim 14, wherein the configuring the array of memory cells comprises connecting a plurality of word lines and a plurality of bit lines corresponding to a row dimension and a column dimension associated with the matrix structure.
17. The method of Claim 16, further comprising determining the row dimension and the column dimension from the matrix transformation opcode.  
16. The method of Claim 15, further comprising determining the row dimension and the column dimension from the matrix transformation opcode.  
18.  The method of Claim 15, wherein the configuring the array of memory cells comprises setting one or more analog values of the matrix structure based on a look-up- table (LUT) data structure.  
17. The method of Claim 14, wherein the configuring the array of memory cells comprises setting one or more analog values of the matrix structure based on a look-up-table (LUT) data structure.  
19. The method of Claim 18, further comprising identifying an entry from the LUT data structure based on the matrix transformation opcode.  
18. The method of Claim 17, further comprising identifying an entry from the LUT data structure based on the matrix transformation opcode.  
20. The method of Claim 15, wherein the configuring the memory sense component enables matrix transformation results having a radix greater than two (2).  
19. The method of Claim 14, wherein the configuring the memory sense component enables matrix transformation results having a radix greater than two (2).  


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kendall (US Patent No. 10,430,493 B1).
Regarding claim 1 Kendall teaches a memory device comprising:
an array of memory cells, where each memory cell of the array of memory cells is configured to store a digital value as an analog value in an analog medium (Kendall Fig. 4 and col 8 lines 41-43 array of memory cells – grid of electrode 28 in col A and B; memory cell – electrode 28; “One or more DACs 40 can be used to convert the digital input signals to analog voltages that can be sourced on the electrodes of the grid 28”);
a memory sense component, where the memory sense component is configured to read the analog value of a first memory cell as a first digital value (Kendall Fig. 4, col 9 lines 60-66 and col 10 ; and
logic configured to (Kendall Fig. 4 logic – controller 48).

Regarding claim 26 Kendall teaches a memory device comprising:
a plurality of memory elements each configured to store digital values as analog values (Kendall Fig. 4 and col 8 lines 41-43 array of memory cells – grid of electrode 28 in col A and B; memory cell – electrode 28; “One or more DACs 40 can be used to convert the digital input signals to analog voltages that can be sourced on the electrodes of the grid 28”);
a memory sense component configured to read the analog values (Kendall Fig. 4, col 9 lines 60-66 and col 10 lines 47-52 memory sense component – ADC 42 and amplifiers 46 in col C and D; “the amplifiers 46 in columns C and D are configured as transimpedance amplifiers capable of sensing current”; “the controller 48 can scan through the output nodes and read the first output current (Il) via an amplifier 46 configured as a current-sensing amplifier and use an ADC 42 to convert the output current I1 to a digital output and update the output register 34”); and
control logic configured to (Kendall Fig. 4 control logic – controller 48).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 15-17, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall (US Patent No. 10,430,493 B1) in view of Espig et al. (US-PGPUB 20200210516 A1), hereinafter Espig.
Regarding claim 1 Kendall teaches a memory device comprising:
an array of memory cells, where each memory cell of the array of memory cells is configured to store a digital value as an analog value in an analog medium (Kendall Fig. 4 and col 8 lines 41-43 array of memory cells – grid of electrode 28 in col A and B; memory cell – electrode 28; “One or more DACs 40 can be used to convert the digital input signals to analog voltages that can be sourced on the electrodes of the grid 28”);
a memory sense component, where the memory sense component is configured to read the analog value of a first memory cell as a first digital value (Kendall Fig. 4, col 9 lines 60-66 and col 10 lines 47-52 memory sense component – ADC 42 and amplifiers 46 in col C and D; “the amplifiers 46 in columns C and D are configured as transimpedance amplifiers capable of sensing current”; “the controller 48 can scan through the output nodes and read the first output current (Il) via an amplifier 46 configured as a current-sensing amplifier and use an ADC 42 to convert the output current I1 to a digital output and update the output register 34”); and
logic configured to, when operated (Kendall Fig. 4 logic – controller 48):
operate the array of memory cells as a matrix multiplication unit (MMU) […] (Kendall Figs. 3-4 and col 7 lines 1-11 and col 9 lines 14-28 “the grid 28, sparsely connected with the mesh 30 forms a sparsely connected matrix of conductances, which can be used for vector-matrix multiplication; Controller 48 can also coordinate other functions of the circuits in the circuit layer 26”);
wherein each memory cell of the MMU modifies the analog value in the analog medium in accordance with […] a matrix transformation operand (Kendall col 10 lines 3-15 matrix transformation operand – analog signals placed on the amplifiers 26);
configure the memory sense component to convert the analog value of the first memory cell into a second digital value in accordance […] the matrix transformation operand (Kendall col 10 lines 47-52 “the controller 48 can scan through the output nodes and read the first output current (Il) via an amplifier 46 configured as a current-sensing amplifier and use an ADC 42 to convert the output current I1 to a digital output and update the output register 34”); and
and responsive to reading the matrix transformation operand into the MMU, write a matrix transformation result based on the second digital value (Kendall Fig. 4 and col 10 lines 47-52 result is written to the output register).
Further, Kendall teaches that the controller 48 can include circuitry such as one or more processors for loading and executing software programming instructions (Kendal col 4 lines 8-11 and col 9 lines 26-29). Further, Kendall teaches that matrix multiplication is used in many modern computing tasks, such as artificial intelligence (AI), machine learning, neural network, neural network training, various transforms (e.g., Discrete Fourier Transform), and others (Kendall col 5 lines 60-63). Further, Kendal teaches that the matrix multiplication engine can be implemented as part of a computer system, a graphics processing unit (GPU), a hardware accelerator, a memory interconnect or other devices where matrix operations are used (Kendall col 11 lines 33-38).
 receive a matrix transformation opcode; operate the array of memory cells as a matrix multiplication unit (MMU) based on the matrix transformation opcode; wherein each memory cell of the MMU modifies the analog value in the analog medium in accordance with the matrix transformation opcode and a matrix transformation operand; configure the memory sense component to convert the analog value of the first memory cell into a second digital value in accordance with the matrix transformation opcode and the matrix transformation operand.
However, on the same field of endeavor, Espig teaches several instructions for matrix operations including instructions for matrix multiplication operation and fast Fourier transform (FFT) operation. Further, Espig discloses that the FFT instructions include an opcode, an instruction field for the size of the FFT, an instruction field that identifies the input data, and a field that identifies the output data destination (Espig Fig. 16 and paragraphs [0148-0149 and 0167-0183] where matrix transformation corresponds to matrix operations such as matrix multiplication and fast Fourier transforms). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall using Espig and integrate the accelerator of Kendall in a computing system such as Fig. 3 of Espig that includes a host processor and a matrix operation accelerator. The device of Kendall can be implemented as part of the matrix operations accelerator shown in Fig. 3 of Espig as taught by Kendall. Further, configure the configure the controller of Kendall to control the operation of the circuit layer which includes the array of memory cell and memory sense component based on instructions or commands received from the host processor.
The motivation to do so is to provide a special hardware that can be used for matrix multiplication operations and FFT operations. As stated above, Kendall teaches that matrix multiplications are used in many computing tasks such as various transforms. Therefore, having 
Therefore, the combination of Kendall as modified in view of Espig teaches the logic configured to when operated: receive a matrix transformation opcode; operate the array of memory cells as a matrix multiplication unit (MMU) based on the matrix transformation opcode; wherein each memory cell of the MMU modifies the analog value in the analog medium in accordance with the matrix transformation opcode and a matrix transformation operand; configure the memory sense component to convert the analog value of the first memory cell into a second digital value in accordance with the matrix transformation opcode and the matrix transformation operand; and responsive to reading the matrix transformation operand into the MMU, write a matrix transformation result based on the second digital value.

Regarding claim 2, Kendall as modified in view of Espig teaches all the limitations of claim 1 as stated above. Further, Kendall as modified in view of Espig teaches wherein the matrix transformation opcode indicates a size of the MMU (Espig paragraph [0177] “an instruction includes a first field (e.g., operand) that identifies the size of the FFT (e.g., the number of input points”). The motivation to combine is the same as claim 1.

Regarding claim 3, Kendall as modified in view of Espig teaches all the limitations of claim 2 as stated above. Further, Kendall as modified in view of Espig teaches wherein the matrix transformation opcode corresponds to a frequency domain transform operation (Espig paragraph [0168] “discrete Fourier transform (DFT) operation converts a signal (e.g., input value) from a first (e.g., original) domain (e.g., time or space) to a representation in the frequency domain”; “The optimized version of the 

Regarding claim 4, Kendall as modified in view of Espig teaches all the limitations of claim 3 as stated above. Further, Kendall as modified in view of Espig teaches wherein the frequency domain transform operation spans at least one other MMU (Espig paragraphs [0172] “matrix operations circuit is of a finite size ( e.g., with a fixed number of processing element circuits and/or types of circuitry). Certain embodiments herein allow for the use of matrix operations circuitry (e.g., a multidimensional grid of a matrix operations accelerator circuit) to perform one or more FFT operations by mapping a decomposed portion of a FFT onto one or more circuit blocks of the matrix operations circuitry. Certain embodiments herein allow for FFT operations to be performed even when the non-decomposed FFT includes more points than are supported by the matrix operations circuitry, e.g., by decomposing the FFT to optimally fit (e.g., map) to the matrix operations circuitry). The motivation to combine is the same as claim 1.

Regarding claim 5, Kendall as modified in view of Espig teaches all the limitations of claim 1 as stated above. Further, Kendall as modified in view of Espig teaches wherein the matrix transformation opcode identifies one or more analog values corresponding to one or more memory cells (Espig paragraph [0178] an instruction includes a first field (e.g., operand) that identifies a first input tile of FFT input data (e.g., a first register or registers that represents a first two-dimensional matrix, a second input tile of twiddle factor input data (e.g., a second register or registers that represents a second two-dimensional matrix)). The motivation to combine is the same as claim 1.

wherein each memory cell of the MMU comprises resistive random access memory (ReRAM) cells (Kendall col 3 lines 1-3, col 5 lines 51-53, and claim 13); and 
wherein the each memory cell of the MMU multiplies the analog value in the analog medium in accordance with the matrix transformation opcode and the matrix transformation operand (Kendall Fig. 1 and 4, col 4 lines 32-59, col 6 lines 10-19 and 30-35, col 10 lines 27-45; see also claim 1 analysis). The motivation to combine is the same as claim 1.

Regarding claim 15, Kendall teaches 
configuring an array of memory cells of a memory into a matrix structure […] (Kendall Figs. 3-4 and col 7 lines 1-11 and col 9 lines 14-28 “the grid 28, sparsely connected with the mesh 30 forms a sparsely connected matrix of conductances, which can be used for vector-matrix multiplication);
configuring a memory sense component […] (Kendall col 10 lines 47-52 “the controller 48 can scan through the output nodes and read the first output current (Il) via an amplifier 46 configured as a current-sensing amplifier and use an ADC 42 to convert the output current I1 to a digital output and update the output register 34”); and
responsive to reading a matrix transformation operand into the matrix structure, writing a matrix transformation result from the memory sense component (Kendall Fig. 4 and col 10 lines 47-52 result is written to the output register).
Further, Kendall teaches that the controller 48 can include circuitry such as one or more processors for loading and executing software programming instructions (Kendal col 4 lines 8-11 and col 9 lines 26-29). Further, Kendall teaches that matrix multiplication is used in many modern computing tasks, such as artificial intelligence (AI), machine learning, neural network, neural network training, 
Kendall does not teach receiving a matrix transformation opcode; configuring an array of memory cells of a memory into a matrix structure, based on the matrix transformation opcode; configuring a memory sense component based on the matrix transformation opcode.
However, on the same field of endeavor, Espig teaches several instructions for matrix operations including instructions for matrix multiplication operation and fast Fourier transform (FFT) operation. Further, Espig discloses that the FFT instructions include an opcode, an instruction field for the size of the FFT, an instruction field that identifies the input data, and a field that identifies the output data destination (Espig Fig. 16 and paragraphs [0148-0149 and 0167-0183] where matrix transformation corresponds to matrix operations such as matrix multiplication and fast Fourier transforms). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall using Espig and integrate the accelerator of Kendall in a computing system such as Fig. 3 of Espig that includes a host processor and a matrix operation accelerator such that the processor communicates instructions to the accelerator such as matrix operations instructions. Further, configure the controller of Kendall to control the operation of the circuit layer which includes the array of memory cell and memory sense component based on instructions received from the host processor.
The motivation to do so is to provide a special hardware that can be used for matrix multiplication operations and FFT operations. As stated above, Kendall teaches that matrix multiplications are used in many computing tasks such as various transforms. Therefore, having 
Therefore, the combination of Kendall as modified in view of Espig teaches receiving a matrix transformation opcode; configuring an array of memory cells of a memory into a matrix structure, based on the matrix transformation opcode; configuring a memory sense component based on the matrix transformation opcode; and responsive to reading a matrix transformation operand into the matrix structure, writing a matrix transformation result from the memory sense component.

Regarding claim 16, Kendall as modified in view of Espig teaches all the limitations of claim 15 as stated above. Further, Kendall as modified in view of Espig teaches wherein the configuring the array of memory cells comprises connecting a plurality of word lines and a plurality of bit lines corresponding to a row dimension and a column dimension associated with the matrix structure (Kendal Fig. 4, col 7 lines 1-11, col 9 lines 55-59 and col 10 lines 3-15; Espig paragraph [0077] “an instruction includes a first field ( e.g., operand) that identifies the size of the FFT ( e.g., the number of input points)). The motivation to combine is the same as claim 15.

Regarding claim 17, Kendall as modified in view of Espig teaches all the limitations of claim 16 as stated above. Further, Kendall as modified in view of Espig teaches further comprising determining the row dimension and the column dimension from the matrix transformation opcode (Kendal Fig. 4, col 7 lines 1-11, col 9 lines 55-57 and col 10 lines 3-15; Espig paragraph [0077] “an instruction includes a first field ( e.g., operand) that identifies the size of the FFT ( e.g., the number of input points)). The motivation to combine is the same as claim 15.

Regarding claim 26 Kendall teaches a memory device comprising:
a plurality of memory elements each configured to store digital values as analog values (Kendall Fig. 4 and col 8 lines 41-43 array of memory cells – grid of electrode 28 in col A and B; memory cell – electrode 28; “One or more DACs 40 can be used to convert the digital input signals to analog voltages that can be sourced on the electrodes of the grid 28”);
a memory sense component configured to read the analog values (Kendall Fig. 4, col 9 lines 60-66 and col 10 lines 47-52 memory sense component – ADC 42 and amplifiers 46 in col C and D; “the amplifiers 46 in columns C and D are configured as transimpedance amplifiers capable of sensing current”; “the controller 48 can scan through the output nodes and read the first output current (Il) via an amplifier 46 configured as a current-sensing amplifier and use an ADC 42 to convert the output current I1 to a digital output and update the output register 34”); and
control logic configured to, when operated (Kendall Fig. 4 control logic – controller 48):
cause configuration of the plurality of memory elements as a matrix multiplication unit (MMU) […] (Kendall Figs. 3-4 and col 7 lines 1-11 and col 9 lines 14-28 “the grid 28, sparsely connected with the mesh 30 forms a sparsely connected matrix of conductances, which can be used for vector-matrix multiplication; Controller 48 can also coordinate other functions of the circuits in the circuit layer 26”);
cause the memory sense component to convert a first analog value associated with a memory element of the MMU into a first digital value […] (Kendall col 10 lines 47-52 “the controller 48 can scan through the output nodes and read the first output current (Il) via an amplifier 46 configured as a current-sensing amplifier and use an ADC 42 to convert the output current I1 to a digital output and update the output register 34”);
based at least on the converted first digital value, obtain an output result from the memory sense component (Kendall Fig. 4 and col 10 lines 47-52 result is written to the output register).

Kendall does not teach a data interface configured to perform data communication with a processor apparatus; and the control logic configured to, when operated: receive one or more instructions for an input transformation from the processor apparatus; cause configuration of the plurality of memory elements as a matrix multiplication unit (MMU) based at least on the received one or more instructions; cause the memory sense component to convert a first analog value associated with a memory element of the MMU into a first digital value based at least on the received one or more instructions.
However, on the same field of endeavor, Espig teaches several instructions for matrix operations including instructions for matrix multiplication operation and fast Fourier transform (FFT) operation. Further, Espig discloses that the FFT instructions include an opcode, an instruction field for the size of the FFT, an instruction field that identifies the input data, and a field that identifies the output data destination (Espig Fig. 16 and paragraphs [0148-0149 and 0167-0183] where matrix transformation corresponds to matrix operations such as matrix multiplication and fast Fourier transforms). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall using Espig and integrate the accelerator of 
The motivation to do so is to provide a special hardware that can be used for matrix multiplication operations and FFT operations. As stated above, Kendall teaches that matrix multiplications are used in many computing tasks such as various transforms. Therefore, having instructions for executing transform algorithms in addition to instructions for matrix multiplication that can be executed in the same hardware is desirable (Espig paragraph [0167]). 
Therefore, the combination of Kendall as modified in view of Espig teaches a data interface configured to perform data communication with a processor apparatus; and the control logic configured to, when operated: receive one or more instructions for an input transformation from the processor apparatus; cause configuration of the plurality of memory elements as a matrix multiplication unit (MMU) based at least on the received one or more instructions; cause the memory sense component to convert a first analog value associated with a memory element of the MMU into a first digital value based at least on the received one or more instructions; and based at least on the converted first digital value, obtain an output result from the memory sense component.

Regarding claim 27, Kendall as modified in view of Espig teaches all the limitations of claim 26 as stated above. Further, Kendall as modified in view of Espig teaches wherein the receipt of the one or more instructions comprises receipt of the one or more instructions from the processor apparatus 

	Regarding claim 28, Kendall as modified in view of Espig teaches all the limitations of claim 26 as stated above. Further, Kendall as modified in view of Espig teaches wherein the control logic is
further configured to, when operated, configure respective impedance values for the plurality of
memory elements (Kendall col 9 lines 14-28 and col 10 lines 20-26; “Controller 48 can also coordinate other functions of the circuits in the circuit layer 26, such as controlling the switches 44 via input/output selector signal, configuring the amplifiers 46, and various functionality related to column and row drivers 36 and 38”; “The process above can be repeated with the addition of the step of column and row drivers 36 and 38 placing one or more electrodes in training mode and applying Vdd or ground voltages to them to adjust the resistances at the electrode-mesh interfaces; impedance – resistance).
	
	Regarding claim 29, Kendall as modified in view of Espig teaches all the limitations of claim 26 as stated above. Further, Kendall as modified in view of Espig teaches wherein the one or more instructions for the input transformation comprise one or more opcodes for performance of at least a matrix transformation using the configured impedance values (see claim 26 analysis. As discussed above, operation of the device of Kendall is controlled by the controller based on instructions received from the host processor. Performing matrix operations instruction such as vector-matrix multiplication would use the impedance values stored in the electrode 28 as matrix values as taught by Kendall). The motivation to combine is the same as claim 26.
Claims 6, 18-19, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall in view of Espig as applied to claims 1, 15, and 26 above, and further in view of Hongxia et al. (NPL – “High Performance Algorithm for Twiddle Factor of Variable-size FFT Processor and Its Implementation”), hereinafter Hongxia.
Regarding claim 6, Kendall as modified in view of Espig teaches all the limitations of claim 1 as stated above.
	Kendall does not teach wherein the one or more analog values corresponding to the one or more memory cells are stored within a look-up-table (LUT) data structure.
	However, on the same field of endeavor, Hongxia discloses that there are two major methods for realizing twiddle factor multiplication and using a lookup table (LUT) is the traditional method for a multiplier-based FFT (Hongxia Introduction).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall in view of Espig using Hongxia and store the analog values i.e. the twiddle factors that is used for executing FFT instructions in a lookup table data structure as taught by Hongxia such that upon receipt of an FFT instruction, the controller can determine that the location of the input data is on a lookup table based on one of the instruction fields and direct the DACs to set the analog values of the electrode 28 based on the analog values stored on the lookup table.
	The motivation to do so is because storing all the twiddle factors needed in a LUT has obvious advantages of low complexity and short latency (Hongxia Introduction).
	Therefore, Kendall as modified in view of Espig and Hongxia teaches wherein the one or more analog values corresponding to the one or more memory cells are stored within a look-up-table (LUT) data structure.
	
Regarding claim 18, Kendall as modified in view of Espig and Hongxia teaches all the limitations of claims 6 and 15 as stated above. Further, Kendall as modified in view of Espig and Hongxia teaches wherein the configuring the array of memory cells comprises setting one or more analog values of the matrix structure based on a look-up table (LUT) data structure (see claim 6 analysis. See also Espig paragraphs [0202-0206]). The motivation to combine is the same as claim 6.

Regarding claim 19, Kendall as modified in view of Espig and Hongxia teaches all the limitations of claim 18 as stated above. Further, Kendall as modified in view of Espig and Hongxia teaches identifying an entry from the LUT data structure based on the matrix transformation opcode (see claim 6 analysis. See also Espig paragraph [0178] which discloses that the FFT instruction includes an instruction field that identifies a second input tile of twiddle factor input data). The motivation to combine is the same as claim 6.

Regarding claim 30, Kendall as modified in view of Espig and Hongxia teaches all the limitations of claims 6 and 26 as stated above. Further, Kendall as modified in view of Espig and Hongxia teaches wherein the control logic is further configured to, when operated, obtain the first analog value associated with the memory element from a lookup table (LUT), the first analog value comprising a value associated with one of a voltage or a current (Kendall col 8 lines 41-43, col 9 lines 13-29. See also claim 6 analysis). The motivation to combine is the same as claim 6.

Claims 9 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kendall in view of Espig as applied to claims 1 and 15 above, and further in view of Guo et al. (US-PGPUB 2017/0192936 A1), hereinafter Guo.
Regarding claim 9, Kendall as modified in view of Espig teaches all the limitations of claim 1 as stated above.
 the first digital value is characterized by a first radix of two (2); and wherein the second digital value is characterized by a second radix greater than two (2).
However, on the same field of endeavor, Guo teaches an apparatus and a method for performing matrix transformation. Further, Guo teaches that the apparatus can be programmed to perform radix3, radix4, radix 5 and radix6 discrete Fourier transform (DFT) calculations (Guo paragraph [0008]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall in view of Espig using Guo and configure memory device of Kendall to perform the matrix operations on input values having a radix of two and include additional functionalities for performing radix3, radix4, radix5 and radix6 discrete Fourier transform (DFT) as taught by Guo. 
The motivation to do so is to have an FFT architecture that achieves much higher scalability and programmability for all possible mix-radix operations (Guo paragraphs [0006]). 
	Therefore, Kendall as modified in view of Espig and Guo teaches wherein the first digital value is characterized by a first radix of two (2); and wherein the second digital value is characterized by a second radix greater than two (2).

Regarding claim 20, Kendall as modified in view of Espig teaches all the limitations of claim 15 as stated above.
Kendal does not teach wherein the configuring the memory sense component enables matrix transformation results having a radix greater than two (2).
However, on the same field of endeavor, Guo teaches an apparatus and a method for performing matrix transformation. Further, Guo teaches that the apparatus can be programmed to 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall in view of Espig using Guo and configure memory device of Kendall to include additional functionalities for performing radix3, radix4, radix 5 and radix6 discrete Fourier transform (DFT) as taught by Guo. 
The motivation to combine is the same as claim 9. 
	Therefore, Kendall as modified in view of Espig and Guo teaches the configuring the memory sense component enables matrix transformation results having a radix greater than two (2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (US-PGPUB 20180301189 A1) related to a device and a method for performing matrix-matrix multiplication in memory. The device of Hu comprises an array of memory cells where each memory cell of the array of memory cells is configured to store a digital value as an analog value in an analog medium and each memory cell comprises resistive random access memory (ReRAM) cells. Further, Hu discloses that a first matrix may be reshaped into a vector, and the matrix multiplication can be converted into vector-matrix multiplication.
Buchanan et al. (US-PGPUB 20170220526 A1), and Khaddam-Aljameh et al. (US-PGPUB 20200279012 A1) related to performing matrix operation in memory using an array of resistive memory elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/Aimee Li/Supervisory Patent Examiner, Art Unit 2183